DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the rescue assembly components (claim 12) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: release mechanism in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation "the front" in line 4, claim 2 recites “the foremost portion” in line 2, claims 5, 10 and 17 recite “the diameter”, and claim 14 recites “the step of opening and closing” in line 1.  There are insufficient antecedent basis for these limitation in the claims. Claims 2-17 are indefinite based on their dependence on the above claims.
	Claim 6 further recites “a locking device” in line 2 which is problematic since claim 6 establishes “a number of two-part locking devices”. Since the recitation of “a locking device” does not use antecedent basis to refer to the previous term, it is unclear whether this is referring to an instance of the number of two-part locking device, or is referencing another locking device.
Claim 6 further recites “a two-part locking device” in line 4 which is problematic since claim 6 establishes “a number of two-part locking devices”. Since the recitation of “a two-part locking device” does not use antecedent basis to refer to the previous term, it is unclear whether this is referring to each instance of the number of two-part locking device, a particular instance of one of the number of two-part locking device, or another two-part locking device.
Claim 9 further recites “the locking arrangement comprises at least three locking devices” which is problematic since claim 6 already establishes “a number of two-part locking devices” as well as other references to locking devices that appear to be instances of a number of two-part locking devices. Since the recitation of “three locking devices” does not use antecedent basis to refer to the previous term, it is 
Claim 15 recites “a number of rotor blades”, and “a hub according to claim 1” which is problematic since these terms have antecedent basis in claim 1. Claim 1 already establishes “a plurality of rotor blades” in line 2, and “a wind turbine hub” in line 1. Since the recitations do not use proper antecedent basis to refer to the previous terms, it is unclear whether the claims is referring the previously established terms or another arbitrary element.
Claim 16 further recites “the locking arrangement comprises at least six locking devices” which is problematic since claim 6 already establishes “a number of two-part locking devices” as well as other references to locking devices that appear to be instances of a number of two-part locking devices. Since the recitation of “six locking devices” does not use antecedent basis to refer to the previous term, it is unclear whether this is referring instances of the number of two-part locking devices, or to other locking devices.
Claim limitation “means of securing a stretcher being moved through the access opening” (see claim 12) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification (see page 6, lines 1-8) describes “a rescue arrangement may be realized to transfer a stretcher outward from the access opening, for example using a pair of rails, or similar, so that a helicopter can connect to the stretcher”. It appears that the corresponding structure a pair of rails, or similar would not sufficiently perform the entire function of securing a stretcher. There is no details of the structure shown in the Fig. 8 and corresponding description, and it is unclear what structure is securing the stretcher being moved through the access opening. Furthermore, the language “or similar” raises additional indefiniteness issues since, as recognized by those of ordinary skill in the art, there are many different ways to secure a suspended or lowered device. The specification does not provide sufficient details such that one of ordinary skill in the art would understand what mechanical structure preforms the claimed function. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 9, 11-13 and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andersen (US 2011/0158818).
In regards to claim 1, Andersen discloses a wind turbine hub (4, Fig. 2) comprising at least 
a main body portion realized for connection to a plurality of rotor blades (5, Figs. 1-2), and comprising an interior cavity dimensioned to accommodate service personnel (par. 43);
a removable access hatch (covers 10) arranged at the front of the hub (par. 39, Fig. 2);
a locking arrangement (8, peripheral portions of 10, 11, 12, 13) realized to lock the access hatch in place and to release the access hatch from its locked state to expose an access opening at the front of the hub (pars. 40, 45); and 
wherein the access hatch and locking arrangement are constructed to allow the released access hatch to be moved only into the interior cavity of the main body portion (par. 42, Figs. 6, 7).
In regards to claim 2, Andersen discloses the removable access hatch is realized as the foremost portion of the wind turbine hub (Fig. 2).
In regards to claim 3, Andersen discloses the locking arrangement is accessible from the interior cavity (pars. 42-43, Fig. 4-6).
In regards to claim 4, Andersen discloses the locking arrangement comprises a first annular structure (Interpretation I: portion of 10, Fig. 4; Interpretation II: 8) arranged about the access hatch and a complementary second annular structure (Interpretation I: 8; Interpretation II: portion of 10) arranged on the main body portion.
In regards to claim 5, Andersen discloses each annular structure comprises an outer diameter and a smaller inner diameter (defined on circular portions 8, 10 of the annular structures Figs. 2, 4), and wherein the outer diameter of the first annular structure (Interpretation II: 8) exceeds the diameter of the access opening.

Release mechanism is being interpreted under 35 U.S.C. 112(f) as a latch mechanism that opens to release the first part from the second part or closes to lock the first part to the second part to accomplish the claimed function, and equivalents thereof. (Andersen discloses a release mechanism 16 which actuates from the open position with paths not engaging fittings 12 and closed position with pawls engaging fittings 12, see Figs. 9-10 to release and lock the first part to the second part, pars. 48-49, Figs. 9-10).
In regards to claim 9, Andersen discloses the locking arrangement comprises at least three locking devices (ex. 11) arranged equidistantly about the access hatch (Fig. 3).
In regards to claim 11, Andersen discloses an annular adapter (8, 10) realized for mounting between the access hatch and the main body portion, which annular adapter comprises elements of the locking arrangement.
In regards to claim 12, Andersen discloses a hub which is capable of accommodating a rescue assembly (see hollow interior of hub, Figs. 2, 4). Note that although the particular components of the rescue assembly are not disclosed by Andersen, the claim does not positively recite that the hub comprises a rescue assembly. Rather the functional language adapted to accommodate a rescue assembly only limits the structure such that the hub is capable of accommodating the rescue assembly.
In regards to claim 13, Andersen discloses a method of operating an access hatch of a wind turbine hub comprising the steps of opening the locking arrangement to release the access hatch from its locked state to expose an access opening at the front of the hub (par. 48, Fig. 9), and subsequently moving the released access hatch into the interior cavity of the main body portion (pars. 42, 48, Figs. 6, 7, 9).

In regards to claim 16, Andersen discloses the locking arrangement comprises at least six locking devices (11, 13, Fig. 3) arranged equidistantly about the access hatch (Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersen (US 2011/0158818) in view of Jannasch (US 2006/0120862).
	Andersen discloses all of the claimed elements as set forth in the rejection of claim 1, except the release mechanism comprises a hook arranged in the first part to engage a pin arranged in the second part.
	Jannasch discloses a release mechanism comprises release mechanism comprises a hook (34 with slit-shaped recess 36, see Fig. 5) arranged in a first part of a locking device to engage a pin (42) arranged in a second part of a locking device (Fig. 4).
	Andersen discloses a locking device with a release mechanism, however does not disclose the release mechanism comprises a hook and a pin. Jannasch, which is also directed to a hatch for a wind turbine hub, discloses a release mechanism with a hook and pin for the purpose of using a simple locking mechanism to secure the hatch in position which facilitates the easy opening and closing. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the hub of Andersen by providing a hook to engage a pin, as taught by Jannasch, such that the release mechanism comprises the hook arranged in the first part to engage the pin arranged in the .

Claims 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersen (US 2011/0158818) in view of Kristensen (US 2008/0308696).
	In regards to claim 8, Andersen discloses the release mechanism is constructed to be actuated (par. 48)
Andersen does not disclose actuating by an Allen key.
Kristensen further discloses an Allen key (16) as a known tool for wind turbine assembly (par. 49).
Andersen discloses a release mechanism which is actuated, however does not disclose using an Allen key. Kristensen, which is also directed to a wind turbine assembly, discloses an Allen key which is a known tool for wind turbine assembly that is a simple, small and light tool that provides advantages of reach and torque. Thus, it would have been obvious to one having ordinary skill in the art to modify the wind turbine hub of Andersen by using an Allen key, as taught by Kristensen, to use a simple, small and light tool that provides advantages of reach and torque.
In regards to claim 14, Andersen discloses opening and closing of the locking arrangement (par. 48-49)
Andersen does not disclose performing the operation by a hand-held Allen key.
Kristensen further discloses a hand-held Allen key (16) as a known tool for performing wind turbine assembly (par. 49).
Andersen discloses opening and closing of the locking arrangement, however does not disclose using an Allen key. Kristensen, which is also directed to a wind turbine assembly, discloses that an Allen key as known tool for wind turbine assembly which is a simple, small and light tool that provides advantages of reach and torque. Thus, it would have been obvious to one having ordinary skill in the art .

Claims 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersen (US 2011/0158818).
Andersen discloses a diameter of the access opening with removable portions designed to permit components and persons access to the hub (pars. 2, 13-14, 16, 47; Fig. 7), however does disclose the diameter of the access opening is at least .5 meters or at least .6 meters.
It would have been obvious to modify the wind turbine hub of Andersen to include the recited dimensions. Andersen discloses the claimed invention with an access opening with a diameter which is designed to accommodate the requirements of the present situation (see par. 14), however does not set forth the specific dimensions of the diameter. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the diameter with the claimed dimensions, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSE M PRAGER/Examiner, Art Unit 3745         

/DAVID HAMAOUI/Primary Examiner, Art Unit 3747                                                                                                                                                                                                                                                                                                                                                                                                       
4/7/2021